J-A24018-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

PETER CIAMPA                                 IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA
                    v.

CONVERSION SCIENCES, INC.,
ANNANCE CONSULTING, INC., MARY K.
HAMM AND VINCENT CILIBERTI

APPEAL OF: CONVERSION SCIENCES,
INC., ANNANCE CONSULTING, INC., AND               No. 2752 EDA 2014
MARY K. HAMM


                  Appeal from the Order Entered July 2, 2014
              In the Court of Common Pleas of Delaware County
                        Civil Division at No.: 99-10057


PETER CIAMPA                                 IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA
                    v.

CONVERSION SCIENCES, INC.,
ANNANCE CONSULTING, INC., MARY K.
HAMM AND VINCENT CILIBERTI

APPEAL OF: CONVERSION SCIENCES,
INC., ANNANCE CONSULTING, INC., AND               No. 2771 EDA 2014
MARY K. HAMM


       Appeal from the Judgment Entered on December 11, 2014
          In the Court of Common Pleas of Delaware County
                    Civil Division at No.: 99-10057


PETER CIAMPA                                 IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA
                    v.

CONVERSION SCIENCES, INC.,
ANNANCE CONSULTING, INC., MARY K.
HAMM AND VINCENT CILIBERTI
J-A24018-15


APPEAL OF: CONVERSION SCIENCES,
INC., ANNANCE CONSULTING, INC., AND                      No. 2778 EDA 2014
MARY K. HAMM


          Appeal from the Judgment Entered on December 11, 2014
             In the Court of Common Pleas of Delaware County
                       Civil Division at No.: 99-10057


BEFORE: PANELLA, J., WECHT, J., and STRASSBURGER, J.*

MEMORANDUM BY WECHT, J.:                            FILED DECEMBER 08, 2015

       In this tortuous, sixteen-year-old case, Conversion Sciences, Inc.

(“CSI”), Annance        Consulting, Inc. (“Annance”), and Mary K. Hamm

(collectively, “Appellants”) appeal the trial court’s December 11, 2014

judgment entered in favor of Peter Ciampa.1 Principally, Appellants contest

the trial court’s bench verdict in favor of Ciampa on his claims for breach of

fiduciary duty, usurpation of corporate opportunities, and intentional

interference with contractual relations.         Appellants also appeal the trial

court’s appointment of a receiver and order for an accounting.          Appellants

further contest the trial court’s order requiring them to pay pre-judgment

interest on the verdict.       Finally, Appellants appeal the trial court’s July 2,

2014 order finding them in contempt, directing that they pay attorney’s fees,

and reallocating the costs of the court-appointed receiver in favor of Ciampa.

We affirm.
____________________________________________


*
       Retired Senior Judge assigned to the Superior Court.
1
     This Court consolidated these appeals sua sponte on February 19,
2015. Vincent Ciliberti has not participated in this appeal.



                                           -2-
J-A24018-15



       The trial court has furnished an admirably detailed factual and

procedural history in this case with detailed citations to the certified record.

See Trial Court Opinion (“T.C.O.”), 2/19/2015, at 1-53.       Although we will

reproduce a lengthy excerpt of the trial court’s factual history, we will

attempt to minimize our review of the procedural history to just what is

required to review Appellant’s issues. The trial court’s account follows:

       This fifteen[-]year[-]old action involves allegations of breach of
       fiduciary duty, usurpation of corporate opportunities, and
       intentional interference with contractual relations brought by
       [Ciampa] against [Appellants] as result of the creation and the
       eventual demise of [Appellant] CSI and the subsequent creation
       of [Appellant] Annance.

       In 1994, Ciampa, an SAP consultant for Ernst and Young, met
       with [Hamm], an owner and operator of several businesses that
       supplied contractors in the computer and technical[-]related
       fields, and Defendant Vincent Ciliberti on several occasions and
       discussed the development of a software program that
       performed data conversion and the creation of a corporation to
       pursue this endeavor and related consulting services. Hamm
       and Ciliberti were married.

       As a result of these discussions, Ciampa, Hamm, and Ciliberti
       agreed to establish a corporation to work in the area of SAP
       consulting. SAP is a German software company that engineers
       R/3 software.[2] On February 23, 1995, CSI was incorporated
       with Ciampa, Hamm, and Ciliberti as its shareholders. Ciampa
       was a 50% shareholder, and Ciampa was an officer and director
       of CSI until his resignation by letter dated December 30, 1998.
       Ciampa was an employee of CSI until his resignation by letter
       dated November 5, 1997. Hamm and Ciliberti were each 25%
       shareholders[] and were officers and directors of CSI.       In
____________________________________________


2
      R/3 software is a “business software package designed to integrate all
areas of business.” See What is SAP, www.saponlinetutorials.com/what-is-
sap-erp-system-definition/ (last reviewed November 23, 2015).



                                           -3-
J-A24018-15


     consideration for their respective ownership interests in CSI,
     Hamm and Ciliberti provided the funding for CSI; and Ciampa
     contributed the intellectual capital for CSI, Proteus, a software
     program.

     Ciampa developed the idea of Proteus, “an innovative software
     tool that is employed in prototyping, configuration, data
     conversion and implementation of legacy data to R/3 data” that
     significantly reduces the time and expense of conversions. Data
     migration or conversion is the act of extracting data out of an
     existing system and reformatting that data to make it suitable
     for a target environment.

     On June 16, 1995, Ciampa assigned all rights, title, and interest
     that he had in Proteus to Windemere Enterprises, Inc.
     [“Windemere”], a corporation wholly owned by Hamm.
     Immediately thereafter, [Windemere] transferred the rights to
     Proteus to CSI. Hamm presented the documentation to Ciampa
     regarding the transfer of the copyright of Proteus. Hamm and
     Ciliberti told Ciampa that the transfer needed to be done to
     protect the parties. On June 29, 1995, CSI filed a registration
     statement for the copyright of Proteus.

     Regarding compensation, Hamm and Ciampa agreed that no one
     would be paid as an employee unless the person worked on a
     full-time schedule; and Ciampa, as a part-time employee, would
     receive payment against CSI’s future earnings once CSI secured
     a customer. At this time Ciampa continued to work at his full-
     time job at Ernst and Young as a SAP consultant but
     subsequently quit. As a full-time employee, Ciampa received
     advances from CSI; and Hamm and Ciliberti accrued receivables
     from CSI as a result of the advances made to Ciampa. Initially,
     Ciampa received $40,000.00 per advance annually that was
     eventually increased to $65,000.00.

     Ciampa was never compensated for the creation of Proteus.
     Ciampa worked on the development of Proteus in 1994, and
     supervised the programmer working on the development of
     Proteus. Upon development completion, CSI licensed Proteus to
     customers as a data conversional tool usable for versions of
     SAP’s R/3 software.

     Ciampa’s primary duties at CSI included the following: managing
     the data conversion projects, supervising the project
     consultants, acting as a liaison with the project management


                                   -4-
J-A24018-15


     staff, consulting in data migration at the customer sites,
     attending sales calls, and planning new business acquisitions.
     Hamm’s primary responsibilities as Chief Operating Officer and
     President of CSI included sales, marketing, accounting, and
     management services for CSI; and Ciliberti’s primary
     responsibilities involved operational services but did not include
     day-to-day involvement in CSI’s activities. . . .          Hamm and
     Ciliberti did not work at CSI on a full time basis . . . .

     CSI offered and provided to its customers the following services
     or combination thereof: (1) the implementation of Proteus, the
     data conversion software; (2) consulting services for the
     customer’s data conversion project; and (3) the licensing of
     Proteus.   In 1996, CSI began to significantly increase its
     business through the signing of customers, including Elf Atochem
     and Brother International. In 1997, CSI had five or six active
     customers[,] had doubled its gross revenue stream and
     employed three or four programmers and three to five
     consultants.

     In the summer of 1997, the relationship between Hamm,
     Ciliberti, and Ciampa began to deteriorate. At the June 25, 1997
     Board of Directors [m]eeting, Ciampa and Hamm had a
     disagreement regarding the proposal for Ciampa’s compensation.
     Hamm proposed that Ciampa would receive an increase in his
     advance against CSI’s receivables. Ciampa no longer wanted to
     receive an advance against CSI’s future earnings but wanted to
     be a salaried employee. This issue over Ciampa’s compensation
     was never resolved.

     In September 1997, Hamm informed Ciampa that CSI was no
     longer a viable enterprise because CSI’s existing customers were
     leaving and the pipeline of potential customers had dried up. In
     addition, Hamm told Ciampa that she would no longer devote
     her time, effort, or money to CSI; that she wished to put her
     efforts into her other company, Linden International, Inc.
     [“Linden”]; and that CSI was a waste of her time. Ciampa
     disputed . . . Hamm’s claim regarding CSI’s viability. Ciampa
     testified that Hamm informed him that she intended to start a
     new consulting company and that she never intended for CSI to
     be only a consulting company. Hamm testified, to the contrary,
     that CSI was never a consulting business but was only a product
     vendor. However, in the Year One Projection for CSI, Hamm
     estimated that CSI’s first-year income would be $1,359,375.00
     from consulting services (90%) and $150,000.00 (10%) from

                                    -5-
J-A24018-15


     licensing services. Hamm told Ciampa that he could work for the
     new consulting company, if there was a place for him.

     As a result of this conversation, Ciampa resigned his position as
     an employee of CSI on November 5, 1997 and maintained little
     or no contact with Hamm and Ciliberti. When Ciampa attempted
     to visit CSI’s offices, he was informed to leave or the police
     would be called. At the November 27, 1997 Board of Directors
     [m]eeting, Ciampa, unbeknownst to him, was voted off of the
     Board of Directors for CSI.

     In December 1997, Hamm decided to form [Annance]. Hamm
     began to plan the creation of Annance in August 1997. On
     December 9, 1997, Annance was incorporated with Hamm,
     Ciliberti, and Paul Drucker, Esquire, counsel to CSI and Annance,
     as its shareholders, officers, and directors . . . . In its Articles of
     Incorporation, Annance’s principal activities are the development
     and licensing of computer software and related information
     services. In addition, Annance provided consulting services to
     its customers. Hamm and Ciliberti did not inform Ciampa about
     their intentions regarding the creation of Annance. Prior to the
     formation of Annance, Hamm did not offer through a letter or
     her counsel to inform Ciampa’s attorney offering an ownership
     interest in Annance to Ciampa [sic].

     In January 1998, CSI and Annance entered into an agreement
     that authorized Annance to license Proteus to its customers.
     Pursuant to this Agreement, CSI received a $5,000.00 [per]
     month licensing fee from Annance for its use of Proteus. Ciampa
     did not know about the [licensing] of Proteus or the migration of
     CSI employees to Annance.          Hamm, on CSI’s behalf, and
     Ciliberti, on Annance’s behalf, executed the licensing agreement.

     Annance used Proteus to complete work for its customers[,]
     and[,] therefore, had the ability to compete with CSI. As of
     January 1998, Annance had no . . . product other than Proteus
     to market. Annance engaged in the same business as CSI, and
     advertised itself as a consulting service provider for data




                                      -6-
J-A24018-15


       migration and ERP[3] projects. CSI’s advertising and Annance’s
       advertising are essentially identical.

       After its creation, the remaining five CSI employees that
       performed data migration and software services were working
       for Annance. Ciampa testified that if the work that was done by
       Annance had been offered to CSI, then CSI had the ability to
       complete the task. . . . CSI had the ability to perform all of the
       work performed by Annance.

       The offices for CSI and Annance were both located at 530
       Swedesburg Road in Wayne, Pennsylvania. Spencer Beecher
       and Robert Gon[s]ales, former employees of CSI and Annance,
       both testified that Annance provided data consulting/migration
       and consulting services for its customers.    Hamm released
       Beecher from his non-compete agreement with CSI, in order to
       take employment with Annance, but did not release Gon[s]ales
       from his non-compete agreement with CSI.

                                         ****

       Ciampa resigned as a director and officer of CSI on December
       30, 1998.4 Hamm testified that at all relevant times, CSI had
       retained earnings; and that there were no Board of Directors’ or
       Shareholders’ [m]eeting[s] regarding CSI’s retained earnings.
       CSI’s Board of Directors accepted Ciampa’s resignation [in]
       January 1999. In 2000, CSI’s shareholders did not receive any
       distributions, but Hamm and Ciliberti received excessive salaries.

       After his departure from CSI, Ciampa created his own company,
       CCP Consulting, Inc. [“CCP”], and sought work as an
       independent contractor performing technical consulting on SAP
       data conversion projects. Ciampa testified that . . . he used the
       same skills in his work at CSI, [and] Ciampa performed these
       services for Random House and Betz Dearborne, but that such
____________________________________________


3
      ERP refers to “enterprise resource planning.” See What is SAP,
www.saponlinetutorials.com/what-is-sap-erp-system-definition/   (last
reviewed November 23, 2015).
4
     As noted above, the trial court found that Ciampa in fact had been
voted off the board in absentia on November 27, 1997. The distinction is
immaterial to our review.



                                           -7-
J-A24018-15


       services could not be performed by CSI as a result of the nature
       of the work. . . .

       At trial, Elliot Roth, [Ciampa’s] forensic accounting and business
       valuation expert, testified that he reviewed CSI’s and Annance’s
       financial statements and tax returns and the pleadings in this
       matter.       Upon review, Roth calculated Ciampa’s damages
       through a normalized income analysis. This analysis is used by
       reviewing      historical   financial  statements    and   making
       adjustments to the statements by removing unusual or abnormal
       items. Based upon his analysis, Roth concluded that Annance
       obtained business opportunities that rightfully belonged to CSI;
       and therefore, Ciampa, as a 50% shareholder in CSI, was
       entitled to a 50% share. In his expert opinion, Roth determined
       that    Ciampa      sustained    damages    in  the    amount   of
       $3,143,000.00, representing 50% of the earnings that CSI
       should have received. Roth’s analysis indicated that in 1997,
       Annance had no business, but in 1998 and 1999, its business
       increased.

       Roth further opined that in 2000, Annance’s business and its
       profits began to decline, and in 2001 and 2002, Annance
       sustained substantial decreases in profits.    Based upon his
       review of Annance’s financial statements after 2000 and CSI’s
       financial statements prior to 2000, Roth estimated a normalized
       income statement for Annance in 2000. Roth assumed business
       would not grow or decline after 2000; took the normalized
       income for 2000; and used that number for the years 2001 and
       2002.      Roth opined that CSI’s total earnings would be
       $6,286,000.00; and therefore, Ciampa was entitled to 50% of
       CSI’s total earnings.

T.C.O. at 1-9 (record citations omitted).

       Procedurally, Ciampa commenced this lawsuit by filing a complaint on

August 2, 1999.5       This was followed by Ciampa’s amended complaint, in

____________________________________________


5
      A far more detailed account of the lengthy post-trial procedural history
of this case than will be provided here may be found in the trial court’s
opinion. See T.C.O. at 9-52.



                                           -8-
J-A24018-15



which Ciampa asserted claims for breach of fiduciary duty; usurpation of

corporate opportunities; unjust enrichment and quantum meruit; intentional

interference with contractual relations; fraud; and civil conspiracy against

CSI, Annance, Hamm, and Ciliberti.             A three-day bench trial followed in

February 2003, after which the trial court entered a verdict in favor of

Ciampa on all claims except fraud and civil conspiracy. The trial court also

denied Ciampa’s claim for punitive damages. By order entered on January

15, 2004, the court appointed Richard Volpe, CPA, to serve as a receiver for

CSI and Annance and to conduct an accounting to accurately assess the

damages.6

       It was then that these proceedings screeched to a near halt.          First,

Appellants filed a notice of appeal. This Court quashed that appeal, and our

Supreme Court eventually denied review of this Court’s quashal. While the

appeal was pending, Volpe provided his report to the trial court, which

Ciampa contended was deficient. In March of 2006, Ciampa filed a motion

to compel the production of documents by Appellants to enable him to

analyze Volpe’s report.



____________________________________________


6
     Specifically, the trial court directed Volpe to determine CSI’s and
Annance’s legal obligations from October 1, 1997, to the present; to assess
each company’s income and expenses for the same period; to collect each
company’s receivables and satisfy each company’s obligations; and to
determine each company’s net income from October 1, 1997, to the present.
Order, 1/15/2004, at 1-3.



                                           -9-
J-A24018-15



       On May 4, 2006, the trial court entered judgment upon the verdict.

Therein, the trial court awarded Ciampa 50% of Annance’s net income,

which included various items, but added up to one half of over $2 million.

Ciampa then filed a post-trial motion, which the trial court granted in an

August 22, 2006 order, vacating the prior judgment. In that order, the trial

court appointed Peter R. Barsz, CPA, as receiver for CSI and Annance,7 and

directed him to complete the tasks set forth in the court’s earlier January 15,

2004 order. Appellants appealed the trial court’s order, this Court quashed

the appeal, and, on September 17, 2008, our Supreme Court denied

Appellants’ petition for allowance of appeal.

       On January 23, 2009, the trial court directed Barsz to resume his

duties as court-appointed receiver and to continue his work toward fulfilling

the dictates of the trial court’s January 15, 2004 order.    On February 17,

2010, the trial court ordered a contempt hearing to address whether

Appellants had violated five different orders spanning December 23, 2003, to

October 7, 2009, pertaining to the production of documents to Barsz. At the

February 24, 2010 hearing, Appellants informed the trial court that they had

given Barsz additional documents.

       What followed was more of the same. The trial court authorized Barsz

to retain John J. Pund, CPA, a forensic accountant. On December 15, 2010,

____________________________________________


7
      It is not clear from the record why Volpe was replaced by Barsz as
receiver.



                                          - 10 -
J-A24018-15



Pund submitted an initial report.       At a July 8, 2011 hearing, the parties

discussed, inter alia, “Pund’s identification of open issues, reasonable

business    expenses    and   distributions,    and    Barsz/Pund’s   request    for

documentation from [Appellants].” Id. at 13. On August 2, 2011, the trial

court ordered the parties to meet for the purpose of addressing the open

items identified during the hearing.

      In February 2012, Ciampa filed a petition to adjudicate Appellants in

contempt.    However, at the hearing, which occurred nearly nine months

later, the parties indicated that they had reached an agreement to continue

the hearing and seek clarification from the court regarding the scope of the

ordered production.

      On May 8, 2013, the trial court held a hearing to address the standing

allegations of contempt as well as the payment of Barsz’s and Pund’s fees;

according to Ciampa, the accountants would not complete their report until

they were paid. Ciampa asked to be relieved from paying a full 50% of the

fees in question because Appellants had failed to comply with prior

production orders.     At that hearing, Barsz testified at length regarding his

difficulties obtaining production from Appellants. He further testified that he

did not believe Ciampa should be responsible for a full share of his fees

because     the   expenses    were     associated     with   duplicative   activities

necessitated by Appellants’ continued intransigence. He noted in particular

that, since his 2006 appointment, he had yet to receive control of CSI’s or

Annance’s accounts or checkbooks.          The parties ultimately agreed that

                                       - 11 -
J-A24018-15



Ciampa would pay approximately one third of the outstanding fees, with

Appellants making up the difference.

        On June 15, 2013, Pund issued a report, and the trial court convened a

hearing on June 17, 2013 to address the information contained therein.

Barsz and Pund both testified at length regarding the documentation that

they had received, what they had not received, and how they endeavored to

fill in the gaps in the information they required to make a full assessment.

See id. at 15-20.

        On July 19, 2013, the trial court held another hearing at which the

parties reviewed the documents provided by Appellants. Barsz submitted an

inventory of the documents that he and Pund had received and Appellants

introduced a spreadsheet identifying the documents that they had handed

over.    Pund identified a number of relevant documents that he had not

received from Appellants.     The trial court directed the parties to meet at

Pund’s office to compile an updated inventory.

        On October 2, 2013, the trial court reconvened to address Ciampa’s

motions to reallocate the receiver’s costs, to hold Appellants in contempt,

and to exclude certain documents that were cited in the report of Colleen

Vallen, CPA, Appellants’ forensic accounting expert.     At this hearing, Pund

testified at length regarding the ongoing, largely ineffectual process of trying

to secure additional documents from Appellants, an account rife with

nominal agreements that ultimately were not fulfilled, occasional instances

where Appellants provided some documents, and frequent and voluminous

                                     - 12 -
J-A24018-15



correspondence amongst Pund, Appellants, and Appellants’ accountant,

Ralph E. Bleakley, CPA, seeking to fill various gaps and resolve pending

disputes.    At the same hearing, Pund further testified regarding how he

utilized the documents at his disposal to reach his conclusions regarding the

numbers relevant to the businesses’ finances. Pund opined that there was

no ambiguity or misunderstanding between him and the parties regarding

what documents he sought, which Appellant produced tardily if at all. At the

same hearing, the court also took the testimony of Vallen, whom Appellants

had retained to review and opine on Pund’s report. Bleakley also testified at

the October 2, 2013 hearing. He discussed the interrelationship of several

business entities, including CSI, Annance, and Windemere/Linden. 8 See id.

at 22-28.

       On March 17, 2014, the trial court held yet another hearing to discuss

Ciampa’s outstanding motions.           At this hearing, Hamm testified regarding

various aspects of the defendant corporations’ accounting practices, which

also involved corporate transfers of large sums to Windemere/Linden, which

she owned.       With regard to the documents sought by Barsz and Pund,

Hamm indicated that some were located in an automated electronic system

in Philadelphia and others were stored as hard copies in Florida.         Hamm
____________________________________________


8
      Although it appears from the record that Windemere and Linden are
discrete entities, the trial court refers to them in tandem, and Appellants do
not suggest that this is problematic in the context of this case. Accordingly,
we employ the same convention.



                                          - 13 -
J-A24018-15



disputed Pund’s assertion that the nature and scope of the outstanding

document requests were clear.          Hamm also disputed some of Pund’s

findings, including his determination that $871,000 transferred to Hamm

from Annance was compensation rather than a shareholder distribution. She

averred that Annance’s payroll was paid from Windemere/Linden.

      Barsz then testified that, since December 2010, he had “made

numerous efforts to get documents from [Appellants] to enable Pund to

complete his analysis and issue his [r]eport.” Id. at 33. He also discussed

the issue of corporate transfers to Windemere/Linden totaling $1.8 million

and their relevance to his analysis.    He further testified regarding various

items he had requested over the years that Appellants had not furnished.

      Pund testified that the categories of documents he required were those

relevant to the salaries of the officers and the corporate distributions to

shareholders.   He, too, testified at some length regarding his difficulties

obtaining the information he needed to complete his analysis, in particular

documentation enabling him to assess the propriety of the $1.8 million in

cash transfers from Annance to Windemere/Linden. Pund testified at length

regarding other categories of expenses and compensation and items related

thereto as to which he lacked sufficient information to integrate into his

calculations. Notably, Pund declined to opine on whether the compensation

paid to Hamm by Annance was a reasonable and legitimate expense, a

determination essential to identifying net income, deferring that assessment

to the trial court. Id. at 34-41.

                                    - 14 -
J-A24018-15



       Pund’s testimony continued the next day, when he detailed at length

several years of telephone conversations, electronic correspondence, and

other communications amongst him, Barsz, the trial court, and the parties

and their agents, all in furtherance of completing the financial picture to

enable completion of his final report.         He also addressed Vallen’s report,

noting that aspects of that report were based upon information that he had

requested but not received from Appellants. He further opined that “Vallen’s

primary analysis was ‘an attempt without receipt, without expense report to

recreate some basis for the expenses that had been taken.’”            Id. at 44

(quoting Notes of Testimony (“N.T.”), 3/18/2014, at 49).

       Vallen then testified, disputing many of Pund’s conclusions.           In

particular, rather than deferring to the trial court, like Pund, she opined that

Hamm’s compensation was “a reasonable salary expense,” and thus should

be excluded from net income. Id. at 48 (quoting N.T., 3/18/2014, at 138-

42).   She further disputed Pund’s determinations as to what constituted

compensation and what was a shareholder distribution.

       After taking this and a great deal more evidence, the trial court

entered judgment on June 19, 2014. The court’s full order read as follows:

       1.    Judgment is entered in favor of Ciampa and against
       Appellants on Counts I, II, IV, V, VI and VII.[9]
____________________________________________


9
      Respectively, breach of fiduciary duty, quantum meruit, unjust
enrichment, intentional interference with contractual relations, usurpation of
corporate opportunity, and breach of fiduciary duty.
(Footnote Continued Next Page)


                                          - 15 -
J-A24018-15


      2.   Judgment is entered in favor of Appellants and against
      Ciampa on Counts III, VIII, IX and X.[10]

      3.    As to Ciampa’s Motion for Contempt, it is hereby ORDERED
      and DECREED that Appellants have willfully refused to comply
      with the trial court’s orders dated December 23, 2003, August
      21, 2006, April 24, 2007, January 23, 2009, October 7, 2009,
      March 4, 2010, and August 2, 2011, by withholding documents
      and information required [by Barsz] and his retained
      consultants, said motion is GRANTED.

      4.    As to Ciampa’s Motion for Reallocation for the Costs of the
      Court-Appointed     Receiver   and   the   Receiver’s   Forensic
      Accountant, it is hereby ORDERED and DECREED that Appellants
      shall pay all fees and costs from August 15, 2011, until March
      17, 2014.

                                          ****

      6.    The trial court finds in favor of Ciampa and against
      Appellants in the following amounts:

          a. Net income allocation at 50 percent: $830,169.00
          through 2009.

          b. For amounts paid to Hamm and Ciliberti: $635,864.00.

             i.     Total amount of wages paid to Hamm by
             Windermere/Linden: $1,818,184.00 divided by ½ which
             is allocated to Annance: $909,092. Half of $909,092.00
             payable to Ciampa: $454,546.00.

             ii.   Total amount of wages paid to Ciliberti by
             Windermere/Linden: $584,231.00 [½ of] which is
             allocated to Annance: $292,116.00.       Half of
             $292,116.00 payable to Ciampa: $146,058.

             iii.  For amounts paid to Hamm by CSI: $58,331.00.
             Half of $58,331 payable to Ciampa: $29,166.00.

                       _______________________
(Footnote Continued)


10
       Respectively, fraud, conspiracy to usurp corporate opportunity,
conspiracy to commit fraud, and conspiracy to interfere with contractual
relations.



                                           - 16 -
J-A24018-15


              iv.   For amounts paid to Ciliberti by CSI: $12,188.00.
              Half of $12,188.00 payable to Ciampa: $6,094.00.

          c. Total excess of the dividends over the net income is
          $494,952.00 half of is $247,476.00 payable to Ciampa:
          $247,476.00.

          d. Transfers of cash from Annance: Half of $743,000.00
          payable to Ciampa: $371,500.00

          e. Hamm’s automobile: Half of $40,569.00 payable to
          Ciampa: $20,285.00.

          f. Reimbursed expenses: Half of $182,895.00 payable to
          Ciampa: $91,498.00.

          g. Maki’s[11] travel expenses: Half of $85,000 payable to
          Ciampa: $42,500.00.

          h. Legal fees: Half of $124,500.00 payable to Ciampa:
          $62,350.00.

       7.   Total amount of damages to be awarded to Ciampa:
       $1,301,542.00.[12]

       8.    Appellants shall pay Ciampa post-judgment interest at the
       lawful rate.

       9.   Appellants shall pay Ciampa’s attorney[’s] fees from
       August 15, 2011 until March 17, 2014.

Id. at 50-51 (minor modifications for clarity).

       On June 26, 2014, the trial court held another hearing to determine

the amounts due Ciampa in pre-judgment interest, legal fees and costs, and

the reallocation of Barsz and Pund’s fees and expenses. On July 2, 2014,


____________________________________________


11
       Janet Maki, Hamm’s sister, was employed by Annance.
12
      This number, which is related by the trial court in its opinion, is in
error. In fact, the sum of the enumerated damage items is $2,301,642.00.



                                          - 17 -
J-A24018-15



the trial court amended its June 19, 2014 order by adjusting (i.e.,

correcting) the amount of damages to reflect the corrected sum of

$2,301,642, ordering Appellants to pay an additional $621,416.34 in pre-

judgment interest for the years 2010 to 2014, and ordering Appellants to

pay post-judgment interest at the legal rate.      Also on July 2, 2014, in

response to Ciampa’s motion for contempt, the trial court directed

Appellants to pay Ciampa $76,055.99 to compensate him for legal fees and

costs incurred between August 15, 2011 and March 17, 2014, and

reallocated $43,322.37 in costs and fees associated with Barsz and Pund’s

work between those dates.

      On July 11, 2014, Appellants filed motions for reconsideration of the

contempt and reallocation orders and post-trial motions.       On August 25,

2014, the trial court heard argument on Appellants’ motions, and denied

them by order entered on September 2, 2014.

      Appellants filed the three notices of appeal underlying this consolidated

appeal on September 22, 2014.       Two of them were directed to the trial

court’s entry of judgment, and the third challenged the trial court’s July 2,

2014 order finding Appellants in contempt and the concomitant award of

attorneys’ fees and reallocation of the court-appointed receiver’s fees and

costs. On September 23, 2014, the trial court entered three separate orders

directing Appellants to file concise statements of the errors complained of on

appeal pursuant to Pa.R.A.P. 1925(b).        On October 8, 2014, Appellants

timely complied.

                                    - 18 -
J-A24018-15



      This Court initially quashed Appellants’ appeals sua sponte because

final judgment, including the above assessments of prejudgment interest,

fees and costs, had not been entered below. On December 11, 2014, the

trial court entered final judgment.     On February 10, 2014, at Appellants’

request, the three appeals were reinstated.       This Court consolidated the

appeals for purposes of decision on February 19, 2015. On the same day,

the trial court entered a unitary opinion pursuant to Pa.R.A.P. 1925(a)

addressing the subject matter of all three appeals. This case now is ripe for

decision.

      Before this Court, Appellants raise the following issues:

      A.    Did the trial court err in finding that Annance and CSI were
      in the same line of business and that Hamm’s participation in
      Annance constituted a usurpation of CSI’s corporate
      opportunities?

      B.    Did the trial court err in failing to find that Ciampa’s own
      pursuit of business opportunities while still an officer of CSI is a
      bar to recovery under the doctrine of unclean hands when the
      undisputed evidence shows that the activities in which he
      engaged were the same as those of Annance, on which Ciampa’s
      claims were based?

      C.    Did the trial court err in finding that Ciampa satisfied his
      burden of proof to support his claims for intentional interference
      with prospective or existing contractual relations?

      D.     Did the trial court err in finding unjust enrichment and
      quantum meruit on the erroneous premise that the Proteus
      software remained the intellectual property of Ciampa even after
      he assigned his rights in that software to CSI in exchange for a
      fifty-percent ownership interest in CSI?

      E.    Did the trial court err in awarding net profits, and in
      particular fifty percent, of Annance as a measure of damages
      despite Ciampa’s failure to prove the specific damages related to

                                      - 19 -
J-A24018-15


      the loss of the corporate opportunities allegedly usurped by
      Hamm?

      F.    Did the trial court abuse its discretion by awarding an
      accounting and appointing a receiver even though Ciampa failed
      to specifically identify business wrongfully diverted to Annance or
      the amount of the resulting damages when such information,
      which was necessary to meeting his burden of proof at trial, was
      available through pre-trial discovery?

      G.    Was there sufficient evidence to support the trial court’s
      calculation of the damages award?

      H.    Did the trial court abuse its discretion in finding Appellants
      in contempt and awarding counsel fees?

      I.    Did the trial court abuse its discretion in reallocating the
      fees of the court-appointed receiver and forensic accountant?

      J.    Did the trial court abuse its discretion in awarding Ciampa
      pre-judgment interest?

Brief for Appellants at 7-8 (minor modifications for clarity). Grouping certain

items together for ease of analysis, we primarily address these issues in the

order in which they are presented.

      In issues A through D, Appellants seek an entry of judgment in their

favor or the grant of a new trial. We may reverse a trial court’s denial of a

motion to enter judgment in a party’s favor only when “the trial court

abused its discretion or committed an error of law that controlled the

outcome of the case.” Thomas Jefferson Univ. v. Wapner, 903 A.2d 565,

569 (Pa. Super. 2006). The same standard governs our review of a motion

for a new trial. Id. at 576.

      A new trial will be granted on the grounds that the verdict is
      against the weight of the evidence where the verdict is so
      contrary to the evidence that it shocks one’s sense of justice. An


                                     - 20 -
J-A24018-15


       appellant is not entitled to a new trial where the evidence is
       conflicting and the finder of fact could have decided either way.

Id. (quoting Ty-Button Tie, Inc., v. Kincel & Co., Ltd., 814 A.2d 685, 692

(Pa. Super. 2002)).

       A.    The trial court did not err in finding that Hamm’s
       participation in Annance constituted a usurpation of CSI’s
       corporate opportunities.

       The corporate opportunity doctrine sounds in equity, and has been

described by our Supreme Court as follows:

       The controlling principles of equity are well[-]settled. Officers
       and directors of a corporation are deemed to stand in a fiduciary
       relation to the corporation. Business Corporation Law, 15 P.S.
       § 1408.[13]

       Mr. Justice (later Chief Justice) Horace Stern ably summarized
       the burdens imposed because of this statutory fiduciary relation
       particularly with regard to corporate opportunities when he said:

          ‘* * * (Officers and directors) must devote themselves to
          the corporate affairs with a view to promote the common
          interests and not their own, and they cannot, either
          directly or indirectly, utilize their position to obtain any
          personal profit or advantage other than that enjoyed also
          by their fellow shareholders. Bird Coal & Iron Co. v.
          Humes, 27 A. 750, 752 (Pa. 1893); Porter v. Healy,
          91 A. 428, 431 (Pa. 1914). In short, there is demanded of
          the officer or director of a corporation that he furnish to it
____________________________________________


13
       Section 1408 has been repealed and replaced. Section 1712 of title 15
of Pennsylvania’s consolidated statutes assigns to directors of a corporation
a fiduciary relationship to that entity. An officer is not expressly identified as
a fiduciary in section 1712, but is tasked with “perform[ing] his duties as an
officer in good faith, in a manner he reasonably believes to be in the best
interests of the corporation and with such care, including reasonable inquiry,
skill and diligence, as a person of ordinary prudence would use under similar
circumstances.” 15 Pa.C.S. § 1712(c).



                                          - 21 -
J-A24018-15


         his undivided loyalty; if there is presented to him a
         business opportunity which is within the scope of its own
         activities and of present or potential advantage to it, the
         law will not permit him to seize the opportunity for
         himself; if he does so, the corporation may elect to claim
         all of the benefits of the transaction. Nor is it material that
         his dealings may not have caused a loss or been harmful
         to the corporation; the test of his liability is whether he
         has unjustly gained enrichment. Bailey v. Jacobs, 189 A.
         320, 324 (Pa. 1937).’

      Lutherland, Inc. v. Dahlen, 53 A.2d 143, 147 (Pa. 1947);
      accord Higgins v. Shenango Pottery Co., 279 F.2d 46
      (3d Cir. 1960); Gamlen Chem. Co. v. Gamlen, 79 F.Supp. 622
      (W.D. Pa. 1948); Rivoli Theatre Co. v. Allison, 152 A.2d 449
      (Pa. 1959); Weissman v. A. Weissman, Inc., 114 A.2d 797
      (Pa. 1955); Howell v. McCoskey, 99 A.2d 610 (Pa. 1953); see
      also Guth v. Loft, 5 A.2d 503 (Del. Ch. 1939); see generally
      Fletcher, Cyclopedia Corporations § 861.1 (rev. ed. 1965); Sell,
      Pennsylvania Business Corporations § 408.4 (1969); Note,
      Corporate Opportunity, 74 Harv. L. Rev. 765 (1961).

Seaboard Indus., Inc. v. Monaco, 276 A.2d 305, 308-09 (Pa. 1971)

(citations modified; footnote omitted).

      Principally at issue is Appellants’ contention that CSI was only a

product vendor, focusing upon licensing Proteus for use by clients, while

Annance was conceived predominantly as a consulting company, which,

although it licensed Proteus for use by certain clients, offered a broader

array of services outside the domain of CSI’s business. However, the trial

court found that the record supported application of the corporate

opportunity doctrine because the evidence “clearly illustrated that Hamm

usurped CSI’s corporate opportunities and that CSI and Annance were in the

same business.” T.C.O. at 58-59.



                                     - 22 -
J-A24018-15



     In support of its conclusion, the trial court noted Ciampa’s testimony

that, while in CSI’s employ, he managed three to five consultants and the

testimony of Ciampa, Hamm, and Ciliberti to the effect that their work with

CSI would include SAP consulting in tandem with Proteus.       Ciampa also

introduced evidence   that “Annance’s       business purposes included the

development and licensing [of] computer software and related information

services.” Id. at 59. Among other considerations, the trial court noted that

an overwhelming share of CSI’s first-year revenues were associated with

consulting, not product licensing. Id. at 5 (citing N.T., 2/24/2003, at 105)

(“[I]n the Year One Projection for CSI, Hamm estimated that CSI’s first-year

income would be $1,359,375.00 from consulting services (90%) and

$150,000.00 (10%) from licensing services.”).

     The trial court also rejected Appellants’ reliance upon the fact that

Annance paid CSI a $5,000 per month licensing fee for the use of Proteus:

     Without the license, Annance would not have been able to use
     the Proteus software and CSI could have performed such work
     and solely received benefits from such work. With Annance
     having the Proteus software license, only [Appellants] received
     the benefit of all of the consulting and conversion fees. Hamm
     did not devote her full efforts to CSI and improperly devoted
     those efforts into diverting CSI’s business opportunities to
     Annance, a competing business which she owned.

Id. at 59.   Ciampa was the only CSI director unaware that Annance had

obtained a license to use Proteus.          Further, Annance hired five CSI

employees to perform data migration and software work similar to the work

that they performed for CSI, including Beecher and Gonsales.         Hamm

                                   - 23 -
J-A24018-15



expressly released Beecher from his non-compete agreement with CSI,

although she did not do the same for Gonsales. See id. at 7-8.

      As Appellants themselves observe, “[w]hether a business opportunity

is a ‘corporate’ opportunity is a question of fact to be determined from the

circumstances existing at the time when it arose.” Brief for Appellants at 26

(quoting CST, Inc., v. Mark, 520 A.2d 469, 471 (Pa. Super. 1987)). Their

dispute regarding the trial court’s determination is couched in terms of

whether the record supported the trial court’s finding that Annance availed

itself of CSI’s corporate opportunities.   In support of their argument, they

proceed on two fronts.

      First, they argue that Annance and CSI were not in the same line of

business.     Appellants maintain that CSI was fundamentally a product

vendor, which offered consulting services only in connection with its

licensing of Proteus. They cite Ciampa’s own testimony that “[t]he software

was the central point of that company.” Id. at 28 (citing N.T., 2/24/2003,

at 177). Gonsales, a former CSI employee later turned Annance employee,

testified to similar effect.

      Annance, conversely, offered a broader suite of consulting services,

and was “formed to be a service business rather than a product business.”

Id. at 29.    CSI employees who “migrated” to Annance required additional

training to perform work for Annance in using SAP software in payroll




                                    - 24 -
J-A24018-15



applications.     Id. (citing N.T., 2/24/2003, at 92).14            Annance was not

restricted to mere data conversion, but also performed project management

and developed relationships with vendors of products other than Proteus,

whose products Annance would utilize for the benefit of its clients. Although

Annance, too, performed data migration projects like CSI, and did so using

Proteus software, it was not limited in the products it could use, as CSI

ostensibly was. In light of this testimony and evidence, Appellants contend

that the trial court “[i]gnor[ed] competent evidence” and employed an

overbroad definition of “consulting.” Id. at 30.

       Appellants’    account      of    the   evidence,   while   not   inaccurate,   is

incomplete.      For example, during trial, Ciampa was asked to review

Annance’s articles of incorporation and read certain sections thereof.

Specifically, he read Annance’s stated purpose, which was identified as “[a]ll

lawful business for which corporation may be incorporated under the BCL

including    developing      and        licensing    computer   software    and   other

information[-]related services.”           N.T., 2/24/2003, at 61-62.       He further

testified that this was the same activity identified in CSI’s articles of

incorporation.     Id. at 62.      Furthermore, by Hamm’s admission, Annance

used Proteus to complete work for its clients, clearly reflecting at least one


____________________________________________


14
       Notably, Mr. Gonsales later testified that, if he had received that
training while employed with CSI, CSI could have performed the same work.
N.T., 2/24/2003, at 95.



                                            - 25 -
J-A24018-15



dimension in which Annance could compete with CSI.            See T.C.O. at 7.

Annance   also   advertised itself almost identically    to   CSI, specifically

identifying itself as a “consulting service provider for data migration and ERP

projects.” Id. Five of CSI’s data migration and software employees moved

to Annance. Furthermore, Ciampa testified that CSI could have done all of

the work that Annance performed. Id.

      Second, Appellants contend that CSI was unable to avail itself of the

opportunities when they arose.     Principally, Appellants point to Ciampa’s

attempts to sever ties from CSI in the wake of Hamm’s indication that she

would no longer seek to nurture and grow CSI, and Ciampa’s focus upon

another venture, CCP, in the wake of her decision. They also contend that

CSI was ill-prepared to avail itself of the opportunities claimed by Annance.

Brief for Appellants at 31-33.

      This argument is unavailing. The evidence supported the trial court’s

determination that CSI’s enfeeblement, and the consequent difficulties it

would have faced endeavoring to take on the opportunities in question, was

precipitated first and foremost by Hamm’s decision to effectively abandon

CSI, which precipitated Ciampa’s departure to pursue other opportunities.

See T.C.O. at 5-6 (finding that Hamm conceived Annance in August 1997

and told Ciampa that CSI was no longer viable and that she would no longer

devote time, effort, or money to CSI in September 1997, prompting

Ciampa’s resignation from CSI as an employee in November 1997).           It is

brazen indeed for Hamm to argue that she cannot be held liable for

                                    - 26 -
J-A24018-15



opportunities lost by a corporation, when the circumstances hampering that

company’s abilities were predominantly, if not exclusively, caused by her

abandonment of that corporation to dedicate her efforts to Annance, which

utilized Proteus and five former CSI employees to perform work similar to

that performed by CSI for various clients who might otherwise have retained

CSI.   Because the evidentiary record provided ample support for the trial

court’s determination that Hamm’s decision to neglect CSI preceded and

engendered Ciampa’s abandonment, we will not substitute our judgment for

that of the trial court on that point.

       While we recognize that the testimony suggests that there were

certain distinctions between some of the work that Annance performed and

CSI’s primary business, Appellants cite no case law suggesting that two

entities’ enterprises must be coextensive in all particulars to activate

corporate opportunity protections.        Such a rigid definition would open the

door to profligate abuses by unscrupulous businesspeople. Furthermore, the

trial court received testimony strongly suggesting that the distinctions

between the corporations, such as they were, were relatively superficial, a

conclusion reinforced by the migration en masse of CSI employees to

Annance and the testimony that Annance licensed Proteus specifically to

perform work for two thirds of its clients that was indistinguishable from the

work that CSI had performed for its clients. This evidentiary basis supported

the trial court’s finding that Hamm diverted potential CSI opportunities to

Annance in furtherance of her own interests and detrimentally to Ciampa’s.

                                         - 27 -
J-A24018-15



Thus, the trial court did not abuse its discretion in determining that

Appellants improperly usurped CSI’s corporate opportunities.

      B.   The trial court did not err in failing to find that
      Ciampa’s own pursuit of business opportunities while still
      an officer of CSI is a bar to recovery under the doctrine of
      unclean hands.

      As   a   principle   of   recovery   sounding   in   equity,   the   corporate

opportunity doctrine is offset by the doctrine of unclean hands.

      The doctrine of unclean hands is derived from the unwillingness
      of a court to give relief to a suitor who has conducted himself so
      as to offend the moral sensibilities of the judge, and the doctrine
      has nothing to do with the rights and liabilities of the parties. In
      re Estate of Pedrick, 482 A.2d 215, 222 (Pa. 1984). This
      maxim is far more than a mere banality. It is a self-imposed
      ordinance that closes the doors of a court of equity to one
      tainted with iniquity or bad faith relative to the matter in which
      he seeks relief. This doctrine is rooted in the historical concept
      of a court of equity as a vehicle for affirmatively enforcing the
      requirement of conscience and good faith. Thus, while equity
      does not demand that its suitors shall have led blameless lives
      as to other matters, it does require that they shall have acted
      fairly and without fraud or deceit as to the controversy in issue.
      See id. (citing Shapiro v. Shapiro, 204 A.2d 266, 268
      (Pa. 1964) (quoting Precision Instrument Mfg. Co. v.
      Automotive Maintenance Mach. Co., 324 U.S. 806, 814-15
      (1945))).

Lucey v. W.C.A.B. (Vy-Cal Plastics PMA Grp.), 732 A.2d 1201, 1204-05

(Pa. 1999) (citations modified).

      The application of the doctrine to deny relief is within the
      discretion of the [trial court], and in exercising [its] discretion
      the [trial court] is free not to apply the doctrine if a
      consideration of the entire record convinces [it] that an
      inequitable result will be reached by applying it.



                                       - 28 -
J-A24018-15



In re Bosley, 26 A.3d 1104, 1114 (Pa. Super. 2011) (quoting Stauffer v.

Stauffer, 351 A.2d 236, 245 (Pa. 1976)).           In sum, we must defer to the

trial court’s assessment of what is equitable, given that the question is

whether the circumstances of the case and the conduct alleged to have

dirtied the hands of the complainant offend the court’s “moral sensibilities.”

       At the heart of Appellants’ argument lie Ciampa’s activities with CCP

after his resignation from employment with CSI.          Doing business as CCP,

Ciampa undertook consulting projects involving data migration for two

clients who could have retained CSI for the same work.          Appellants thus

contend that Ciampa is not free of the stain of the very same actions upon

which his lawsuit against Appellants is based.        Appellants also argue that

Ciampa’s unclean hands arose generally from his abandonment of CSI.

       The trial court first found that this issue was waived.       See T.C.O.

at 58. Specifically, the court observed that Appellants did not contend that

Ciampa had usurped CSI’s business opportunities in their pleadings or pre-

trial statement.     Rather, that issue—which lies at the heart of Appellants’

unclean hands defense—first was raised in Appellants’ post-trial motion.

       The trial court’s finding is not supported by the record.15 Appellants

raised in new matter a generalized defense of unclean hands.         Appellants’
____________________________________________


15
      Had the trial court not erred in its review of the record, it would have
had a sound basis for deeming this issue waived. Pennsylvania Rule of Civil
Procedure 1030 provides, with exceptions inapplicable to this case, as
follows:
(Footnote Continued Next Page)


                                          - 29 -
J-A24018-15



Answer to Ciampa’s First Amended Complaint, 7/6/2000, at 16, ¶153

(“[Appellants’] claims are barred by the doctrine of unclean hands and in

pari delicto.”).        Furthermore, in their       pretrial statement, Appellants

dedicated an entire subsection of their argument to the proposition that

“Ciampa’s Claim Is Barred by His Unclean Hands and Own Usurpation of

Corporate Opportunities.” Appellants’ Pretrial Proposed Findings of Fact and

Conclusions of Law, 6/27/2003, at 23-25, ¶¶144-53. That being said, they

based their argument only upon Ciampa’s alleged usurpation of CSI’s

corporate opportunities, not the broader issue of his resignation from, and

effective abandonment of, CSI.           Accordingly, only the former argument is

preserved for our review.




                       _______________________
(Footnote Continued)

      [A]ll affirmative defenses including but not limited to the
      defenses of accord and satisfaction, arbitration and award,
      consent, discharge in bankruptcy, duress, estoppel, failure of
      consideration, fair comment, fraud, illegality, immunity from
      suit, impossibility of performance, justification, laches, license,
      payment, privilege, release, res judicata, statute of frauds,
      statute of limitations, truth and waiver shall be pleaded in a
      responsive pleading under the heading “New Matter[.”]

Pa.R.C.P. 1030. Pennsylvania Rule of Civil Procedure 1032(a) provides that
“[a] party waives all defenses and objections which are not presented either
by preliminary objection, answer or reply, except a defense which is not
required to be pleaded under Rule 1030(b).” Thus, in Commonwealth v.
Coward, 414 A.2d 91 (Pa. 1980), our Supreme Court held that the
appellant waived the affirmative defense of unclean hands by failing to raise
it as new matter in his answer to the complaint. Id. at 99.




                                           - 30 -
J-A24018-15



      Turning to the merits of the preserved issue, the trial court found as

follows:

      [Appellants] argue that from November 1997 to December 1998,
      Ciampa, while a CSI officer, engaged in data projects for
      Random House and Betz Dearborn. At trial, Ciampa testified
      that[,] although he performed work at both companies, he was
      not in competition with CSI. Ciampa further testified that the
      work he performed for Random House could not have been
      performed by CSI because a placement firm listed the work and
      CSI did not use placement firms to obtain work. Ciampa further
      testified that during a CSI Board of Directors’ meeting, Hamm
      rejected the use of placement firms to obtain work. As the
      finder of fact, the [t]rial [c]ourt found Ciampa’s testimony to be
      credible; and therefore, [Appellants’] assertion that the [t]rial
      [c]ourt ignored evidence of unclean hands by Ciampa is without
      merit.

T.C.O. at 58 (citations omitted).

      As noted, supra, we will disturb a trial court’s conclusion regarding the

defense of unclean hands only for an abuse of discretion. Furthermore, the

trial court may reject an unclean hands defense when it does not offend the

court’s moral sensibilities or under circumstances that the court finds it

would be inequitable to do so. Perhaps the evidence would have supported

the trial court in finding that Ciampa had unclean hands. However, we do

not find that the evidence compelled such a finding. Rather, the evidence

afforded the trial court reason to conclude that it would be inequitable to

accept the unclean hands defense when Ciampa’s departure from CSI was

triggered by Hamm’s abandonment of CSI for Annance. This is especially so

in light of the trial court’s acceptance of Ciampa’s testimony that Hamm had

always insisted that CSI eschew work obtained through placement services,

                                    - 31 -
J-A24018-15



which would have prevented CSI from obtaining the business that Ciampa

secured for CCP. Consequently, we find no abuse of discretion in the trial

court’s rejection of Appellants’ unclean hands defense.

      C.    Did the trial court err in finding that Ciampa satisfied
      his burden of proof to support his claims for intentional
      interference with prospective or existing contractual
      relations?

      With respect to intentional interference with existing contractual

relations, the following standard applies:

      Pennsylvania law follows the Restatement (Second) of Torts
      § 766’s standard for intentional interference with contractual
      relations:

         One who intentionally and improperly interferes with the
         performance of a contract . . . between another and a third
         person by inducing or otherwise causing the third person
         not to perform the contract is subject to liability to the
         other for the pecuniary loss resulting to the other from the
         failure of the third person to perform the contract.

      Id.; see Daniel Adams Assocs., Inc., v. Rimbach Pub., Inc.,
      519 A.2d 997, 1000 (Pa. Super. 1987).

         Essential to a right of recovery under this section is the
         existence of a contractual relationship between the plaintiff
         and a “third person” other than the defendant.             By
         definition, this tort necessarily involves three parties. The
         tortfeasor is one who intentionally and improperly
         interferes with a contract between the plaintiff and a third
         person.

      Daniel Adams Assocs., 519 A.2d at 1000.

Sears, Roebuck & Co. v. 69th St. Retail Mall, L.P., 2015 PA Super 208,

at *16 (Oct. 2, 2015) (citations modified).




                                    - 32 -
J-A24018-15



      The Restatement also governs claims for intentional interference with

prospective contractual relations:

      Our Supreme Court has adopted Restatement (Second) of Torts
      § 766B to adjudicate such claims. See Glenn v. Point Park
      College, 272 A.2d 895, 897 (Pa. 1971). Section 766B provides:

         One who intentionally and improperly interferes with
         another’s prospective contractual relation . . . is subject to
         liability to the other for the pecuniary harm resulting from
         loss of the benefits of the relation, whether the
         interference consists of

            (a) inducing or otherwise causing a third person not
            to enter into or continue the prospective relation or

            (b) preventing the other from acquiring or continuing
            the prospective relation.

      Restatement (Second) of Torts § 766B (1979); see Behrend v.
      Bell Tel. Co., 363 A.2d 1152, 1158–59 (Pa. Super. 1976),
      vacated on other grounds, 374 A.2d 536 (Pa. 1977).               The
      commentary to § 766B indicates that such a claim may find its
      basis in “any prospective contractual relation,” including “. . .
      any . . . relations leading to potentially profitable contracts.”
      Restatement (Second) of Torts § 766B, cmt. c. With regard to
      intentionality, § 766B cross-references § 8A, which provides:
      “Intent is not . . . limited to consequences which are desired. If
      the actor knows that the consequences are certain, or
      substantially certain, to result from his act, and still goes ahead,
      he is treated by the law as if he had in fact desired to produce
      the result.” Id. § 8A, cmt. b.

      In order to state a claim of tortious interference with prospective
      contractual relationship upon which relief may be granted, a
      plaintiff has the burden of pleading and proving:

         1) a prospective contractual relation;

         2) the purpose or intent to harm the plaintiff by preventing
         the relation from occurring;

         3) the absence of privilege or justification on the part of
         the defendant; and


                                     - 33 -
J-A24018-15


         4) the occasioning of actual damage resulting from the
         defendant’s conduct.

      Thompson Coal Co. v. Pike Coal Co., 412 A.2d 466, 471
      (Pa. 1979) (citing Glenn, 272 A.2d at 898-99). The plaintiff also
      must plead and prove “a reasonable likelihood or probability that
      the anticipated business relationship will be consummated.”
      Behrend, 363 A.2d at 1159.

Int'l Diamond Importers, Ltd. v. Singularity Clark, L.P., 40 A.3d 1261,

1274-75 (Pa. Super. 2012) (citations modified; footnote omitted).

      Conceding the existence of the relevant contracts and/or prospective

contractual relations, Appellants allege that the evidence failed to establish

Hamm’s intent to interfere and her lack of privilege or justification.

Appellants note that the trial court in its opinion failed to identify the specific

evidence supporting these elements. Appellants then, somewhat opaquely,

contend that the evidence failed to support Ciampa’s assertion that Hamm

breached her fiduciary duty to CSI, in essence a revisitation of Appellants’

usurpation of corporate opportunities argument, which we rejected for the

reasons stated, supra. Appellants focus upon the proposition that the only

possible basis for such an assertion would be that Hamm, acting for CSI,

improperly licensed Proteus to Annance, despite doing so at a market rate,

and assert that “CSI would have licensed its software to anybody so long as

it received a fee.”   Brief for Appellants at 42.     They claim that the latter

proposition was undisputed, but provide no citation to the record.

      Appellants cite no evidence of record to suggest that CSI would be

wholly indiscriminate in licensing Proteus. While it might be fair to conclude,



                                      - 34 -
J-A24018-15



based upon the undisputed evidence, that CSI would license Proteus to any

end user, nothing that we have observed in the record suggests that CSI

would license Proteus to another firm with knowledge that the firm seeking

the license would use Proteus to solicit and serve clients whom CSI was

equally capable of serving.   Presumably, McDonald’s wouldn’t release the

recipe for the Big Mac’s “special sauce” to Burger King at any price.      The

proposition that agents of CSI, acting without conflict in CSI’s best business

interest, would license Proteus to another firm that sought to use Proteus in

competition with CSI, or would do so for the same fee that CSI charged its

client end users, is supported neither by the record nor by common sense.

      The evidence supported the trial court’s conclusions that Hamm, acting

on behalf of CSI, licensed Proteus to Annance with knowledge that Annance

would utilize Proteus in ways indistinguishable from how CSI used the

platform. In so doing, she solicited business opportunities that should have

been available to CSI, the entity that she was obligated as a fiduciary to

protect.   Appellants do not identify, nor can we discern, any privilege or

justification that would apply to protect Hamm’s actions as against the

corporate opportunity doctrine.   Accordingly, the trial court did not err or

abuse its discretion in determining that Appellants interfered with CSI’s

actual and/or prospective contractual relations.

      D.   The trial court did not err             in   finding   unjust
      enrichment and quantum meruit.




                                    - 35 -
J-A24018-15



     Appellant challenges the trial court’s entry of a verdict in Ciampa’s

favor for unjust enrichment.   The trial court so ruled upon the basis that

Appellants derived an improper benefit from Hamm’s decision on CSI’s

behalf to license Proteus to Annance, in which Ciampa had no interest.

     Our Court has described the tort of unjust enrichment as follows:

     “Unjust enrichment” is essentially an equitable doctrine. Styer
     v. Hugo, 619 A.2d 347 (Pa. Super. 1993), aff’d, 637 A.2d 276
     (Pa. 1994). Where unjust enrichment is found, the law implies a
     contract, which requires the defendant to pay to the plaintiff the
     value of the benefit conferred. Schenck v. K.E. David, Ltd.,
     666 A.2d 327 (Pa. Super. 1995). The elements necessary to
     prove unjust enrichment are:

        (1) benefits   conferred    on    defendant    by    plaintiff;
        (2) appreciation of such benefits by defendant; and
        (3) acceptance and retention of such benefits under such
        circumstances that it would be inequitable for defendant to
        retain the benefit without payment of value.              The
        application of the doctrine depends on the particular
        factual circumstances of the case at issue. In determining
        if the doctrine applies, our focus is not on the intention of
        the parties, but rather on whether the defendant has been
        unjustly enriched.

     Id. at 328 (citations omitted); accord Torchia v. Torchia, 499
     A.2d 581, 582 (Pa. Super. 1985) (“To sustain a claim of unjust
     enrichment, a claimant must show that the party against whom
     recovery is sought either ‘wrongfully secured or passively
     received a benefit that it would be unconscionable for her to
     retain.’”) (citation omitted).

Mitchell v. Moore, 729 A.2d 1200, 1203-04 (Pa. Super. 1999) (citations

modified; emphasis omitted).

     Appellants specifically challenge the proposition that its receipt of the

benefits in question under the circumstances at bar was inequitable.


                                    - 36 -
J-A24018-15



Appellants emphasize that Ciampa was not uncompensated for his Proteus

software:     To the contrary, he was granted a 50% interest in CSI in

consideration for the transfer of his rights to the software to CSI. They note

that whenever Annance used the software with a client it paid a $5,000 per

month licensing fee, just as CSI’s own clients did. Because Ciampa had a

50% ownership interest in CSI, he received his due share of the benefits of

that software.16

       The trial court explained that it based its unjust enrichment verdict

upon Hamm’s decision on CSI’s behalf to license Proteus to Annance for use

in the sort of data-migration tasks that were CSI’s primary business.

Although the licensing of Proteus for a fee was an integral part of CSI’s

business, and Annance was paying the same licensing fee that CSI clients

had paid, the trial court found unjust enrichment in the diversion of business

to Annance. The trial court implicitly found that, when Ciampa transferred

Proteus to CSI, he did not do so expecting that substantial benefits of doing




____________________________________________


16
       Appellants attempt to buttress their argument that Ciampa was
adequately compensated through licensing fees by averring that their
investment in Ciampa’s then-nascent software was necessary to its
completion and implementation.       It is difficult not to read this as an
invitation to Ciampa to stop complaining because he got something out of
the deal. But whether the software was misappropriated is quite distinct
from the question whether, through duplicitous business practices and a
breach of fiduciary duty, Hamm deprived Ciampa of the full benefit of his
bargain, unjustly enriching Appellants in the process.



                                          - 37 -
J-A24018-15



so would accrue not to CSI but to a new corporation, in which he had no

interest, that engaged in direct competition with CSI.

      Appellants cite no case law in support of any of their arguments

beyond their explication of the governing legal standard.            Their entire

argument essentially attacks the trial court’s weighing of the evidence, and

its determination that Ciampa, in fact, was denied the benefit of the bargain

that he originally made with Hamm and Ciliberti.          However, that there is

evidence favorable to Appellants does not conclude the issue.

      The trial court’s ruling plainly was informed by its conclusion that

Hamm diverted CSI’s business opportunities to Annance to Ciampa’s

detriment, insofar as it denied Ciampa the benefit of his 50% interest in CSI,

had Hamm honored her fiduciary obligation to that company.             That 50%

interest being the full measure of his consideration for giving Proteus to CSI,

any inequitable reduction in the value of that interest due to Hamm’s

violation of her fiduciary duty that redounded to Appellants’ benefit

reasonably    could   be   found   to   constitute   unjust   enrichment   to   the

beneficiaries of the business diverted. The trial court so found. Thus, we

find no abuse of discretion.

      As set forth above, in connection with issues A through D, Appellants

seek judgment in their favor or the award of a new trial. Because we detect

no errors of law or abuses of discretion on the above-stated grounds in the

trial court’s entry of judgment in favor of Ciampa, Appellants are not entitled

to either.

                                        - 38 -
J-A24018-15


      E.  The trial court did not err in awarding 50% of
      Annance’s net profits as a measure of damages.

      G.   There was sufficient evidence to support the trial
      court’s calculation of the damages award.

      Appellants next take issue with aspects of the trial court’s approach to

calculating damages.         Our standard of review of a trial court’s damage

calculation is as follows:

      The general rule in this Commonwealth is that the plaintiff bears
      the burden of proof as to damages.

      The determination of damages is a factual question to           be
      decided by the fact-finder. The fact-finder must assess        the
      testimony, by weighing the evidence and determining             its
      credibility, and by accepting or rejecting the estimates of    the
      damages given by the witnesses.

      Although the fact-finder may not render a verdict based on sheer
      conjecture or guesswork, it may use a measure of speculation in
      estimating damages. The fact-finder may make a just and
      reasonable estimate of the damage[s] based on relevant data,
      and in such circumstances may act on probable, inferential, as
      well as direct and positive proof.

Omicron Sys., Inc. v. Weiner, 860 A.2d 554, 564-65 (Pa. Super. 2004)

(quoting Judge Technical Servs., Inc., v. Clancy, 813 A.2d 879, 885

(Pa. Super. 2002)).

      Appellants argue under issue E that the trial court erred in awarding

50% of Annance’s net profits rather than awarding a percentage of the

profits derived from specifically identified CSI business opportunities that

Appellants diverted to Annance.       See Brief for Appellants at 51-52.    They

note Ciampa’s own testimony to the effect that approximately one third of

Annance’s consulting agreements were unrelated to “data conversion and

                                       - 39 -
J-A24018-15



interface work,”17 and cite this as conclusive evidence that awarding Ciampa

a full half-share of all of Annance’s profits was excessive. Id. at 53.

       In their issue G, Appellants briefly develop more specific complaints

regarding the damage calculation.              They contest the award of 50% of

Annance’s net income for the reasons set forth above.              As well, they

challenge the trial court’s award of 50% of what they characterize as

Annance’s “business expenses” and cash transfers to Windemere/Linden.18

Similarly, Appellants also contend that the trial court erred in incorporating

into the damages the compensation that was paid to Hamm and Ciliberti.

See id. at 59-60.

       The gist of these arguments is that, when calculating net profits, it is

generally appropriate to deduct reasonable business expenses, including

reasonable compensation.           Notably, whether the amounts identified as

compensation were reasonable was not an uncontested issue.                To the
____________________________________________


17
       The testimony in question, while spun here to positive effect for
Appellants, is not as favorable when viewed in its full context. During the
testimony in question, Ciampa was testifying regarding the substance of
consulting agreements procured from Annance in discovery. He testified
that, of the fifteen executed contracts he reviewed, ten of them, including
the first eight or nine Annance signed, referred solely to “data conversion
and interface development,” work materially identical to that performed by
CSI. Until May of 1999, Annance had signed no agreements for work that
varied materially from CSI’s work. See N.T., 2/24/2003, at 137-38.
18
     By and large, these appear to overlap. By Appellants’ account, the
cash transfers to Windemere/Linden largely or exclusively arose because
Hamm opted to manage payroll for Annance through Windemere/Linden,
necessitating cash transfers.



                                          - 40 -
J-A24018-15



contrary, Barsz and Pund both testified and reported on their efforts to

obtain information necessary to tie various disbursements and transfers to

their specific purposes so that the reasonableness assessment could be

performed. They ultimately deferred to the trial court on that assessment as

a matter of law outside their purview, but both they and the trial court were

hampered by their difficulties obtaining the information that they required to

make the relevant determinations. Indeed, these difficulties have much to

do with why we are addressing the question of damages in a memorandum

written over twelve years after the trial court entered the verdict in Ciampa’s

favor as to which we are now reviewing damages.

      Philosophically, if not doctrinally, we cannot avoid concluding that the

trial court’s damage award was partially motivated by its determination that

Appellants acted with bad faith during the damage-assessment process. The

trial court repeatedly castigates Appellants for their intransigence in the

provision of materials that the trial court repeatedly ordered them to provide

to Barsz and Pund.

      In Commonwealth Trust Co. of Pittsburgh v. Hachmeister Lind

Co., 181 A. 787 (Pa. 1935), our Supreme Court favorably quoted the

following passage of the United States Supreme Court’s decision in Story

Parchment Co. v. Paterson Parchment Paper Co., 282 U.S. 555 (1931):

      It would be a perversion of fundamental principles of justice to
      deny all relief to the injured person, and thereby relieve the
      wrongdoer from making any amend for his acts. In such case,
      while the damages may not be determined by mere speculation
      or guess, it will be enough if the evidence show the extent of the

                                    - 41 -
J-A24018-15


      damages as a matter of just and reasonable inference, although
      the result be only approximate. The wrongdoer is not entitled to
      complain that they cannot be measured with the exactness and
      precision that would be possible if the case, which he alone is
      responsible for making, were otherwise. . . . [T]he risk of the
      uncertainty should be thrown upon the wrongdoer instead of
      upon the injured party. . . .

                                   ****

      [T]he precise amount cannot be ascertained by a fixed rule, but
      must be matter of opinion and probable estimate. And the
      adoption of any arbitrary rule in such a case, which will relieve
      the wrongdoer from any part of the damages, and throw the loss
      upon the injured party, would be little less than legalized
      robbery.

Id. at 563-65; see Commonwealth Trust, 181 A. at 790. Clearly, these

principles animated the trial court’s calculation of damages.

      Even if we accept, arguendo, that the award to Ciampa of 50% of

Annance’s net income exceeds the proven damages arising from specific

instances in which Annance diverted business to itself that might have been

available to CSI, that tells only part of the story. The trial court also found

in favor of Ciampa on his unjust enrichment claim. In effect, the trial court

found that Hamm used CSI’s technology to drive Annance’s formation,

growth, and success, when, in exercising her fiduciary duty to CSI, she could

have brought some or all of Annance’s business into CSI.             Had she

successfully done so, something the trial court could reasonably have

concluded was feasible at the time, Ciampa, as a 50% owner of CSI, would

have reaped half the benefits of most or all of that business.      While that

contention may be disputed by Appellants, that does not change the fact



                                    - 42 -
J-A24018-15



that the record, viewed in tandem with Appellants’ own complicity in Barsz’s

and Pund’s difficulties obtaining the sort of information that would enable a

more precise determination, provided support for the trial court’s conclusion

to that effect.

      As this Court observed in Omicron Systems, “[a]lthough the fact-

finder may not render a verdict based on sheer conjecture or guesswork, it

may use a measure of speculation in estimating damages. The fact-finder

may make a just and reasonable estimate of the damage based on relevant

data.”   860 A.2d at 564-65.    It is not enough that the court could have

concluded that granting Ciampa fully half of Annance’s net income was more

than the circumstances warranted; Appellants must establish that the court

abused its discretion in doing otherwise.   This Appellants have not done.

Thus, this argument fails.

      F.  The trial court did not abuse its discretion by
      awarding an accounting and appointing a receiver.

      An equitable accounting is appropriate where a fiduciary relationship

exists between the parties, where fraud or misrepresentation is alleged, or

where the accounts in question are mutual and complicated, and the party

seeking the accounting does not possess an adequate remedy at law. A.M.

Skier Agency, Inc., v. Gold, 747 A.2d 936, 942 (Pa. Super. 2000); cf.

Rock v. Pyle, 720 A.2d 137, 142 (Pa. Super. 1998) (“An equitable

accounting is improper where no fiduciary relationship exists between the

parties, no fraud or misrepresentation is alleged, the accounts are not


                                   - 43 -
J-A24018-15



mutual or complicated, or the plaintiff possesses an adequate remedy at

law.”).

        When the accounts are mutual or complicated or when
        discovery is needed and is material to the relief, equity has
        jurisdiction to order an accounting. In this regard, it has been
        held that an account is sufficiently complicated to enable equity
        to take hold when a jury would not be qualified to state such an
        account.

Pittsburgh’s Airport Motel, Inc., v. Airport Asphalt & Excavating Co.,

469 A.2d 226, 229 (Pa. Super. 1983) (citations, internal quotation marks,

and modifications omitted).

        Appellants’ argument largely depends upon their contention that

Ciampa failed to establish the diversion of specific business opportunities.

Appellants maintain that the information relevant to that inquiry was

available to Ciampa through discovery:              “The information regarding

Annance’s specific business opportunities and clients was available to

Ciampa through discovery.            Failing to [obtain that information] during

discovery and trial, Ciampa attempted to satisfy this burden through post-

trial discovery couched in the guise of an accounting.” Brief for Appellants at

57.19

        Appellants’ suggestion that relevant evidence to establish damages

was readily available during discovery is categorically belied by the tortuous

____________________________________________


19
      Thus, Appellants effectively rehash their argument challenging the trial
court’s verdict on usurpation of corporate opportunity.



                                          - 44 -
J-A24018-15



saga that ensued in the wake of trial during the accounting process.            The

court-appointed receiver and his forensic accountant detailed lengthy delays

and substantial omissions in the information made available to it during the

process of the accounting, making it difficult to imagine how seeking the

same information during discovery would have met with more success.

       This Court cannot glean from this record any reason to believe that

damages fairly could have been fixed during the trial based upon

conventional discovery.        Even after the trial court entered its verdict and

turned its energies to providing a framework for the assessment of

damages,      Appellants’    intransigence     and/or    incomplete   record-keeping

precluded a ready calculation of damages. Each expert involved in that task,

from Volpe through Vallen, acknowledged gaps in the documents provided

by Annance and Windemere/Linden and struggled to substantiate hard and

fast conclusions regarding the amounts and natures of various items of

compensation and corporate transfers.              The only way this task could have

been made more complicated and less certain would have been not to seek

a neutral accounting. This is precisely the sort of case that cries out for such

an accounting. Thus, the trial court did not abuse its discretion in directing

an accounting.20



____________________________________________


20
      Appellants offer no discrete argument regarding the appointment of a
receiver, as such. Thus, to the extent that Appellants intended to assert an
(Footnote Continued Next Page)


                                          - 45 -
J-A24018-15


      H.  The trial did not abuse its discretion in finding
      Appellants in contempt and awarding counsel fees.

      I.    The trial court did not abuse its discretion in
      reallocating the fees of the court-appointed receiver and
      forensic accountant.

      The court’s disparate allocation of the costs associated with the

accounting and receivership and the award of counsel fees both hinge upon

its finding that Appellants were in contempt of court.       Thus, we address

them together, beginning with the legal standards governing each argument.

      [A]ppellate review of a finding of contempt is limited to deciding
      whether the trial court abused its discretion. McMahon v.
      McMahon, 706 A.2d 350, 356 (Pa. Super. 1998); see also
      Sinaiko v. Sinaiko, 664 A.2d 1005, 1009 (Pa. Super. 1995)
      (Superior Court review of finding of civil contempt is limited to
      determining whether the trial court committed a “clear” abuse of
      discretion).

          Judicial discretion requires action in conformity with law on
          facts and circumstances before the trial court after hearing
          and consideration. Consequently, the court abuses its
          discretion if, in resolving the issue for decision, it
          misapplies the law or exercises its discretion in a manner
          lacking reason.       Similarly, the trial court abuses its
          discretion if it does not follow legal procedure.

      Miller v. Sacred Heart Hosp., 753 A.2d 829, 832
      (Pa. Super. 2000) (quotations and citations omitted). This Court
      must place great reliance on the sound discretion of the trial
      judge when reviewing an order of contempt. Sinaiko, 664 A.2d
      at 1009.




                       _______________________
(Footnote Continued)

error or abuse of discretion specifically related to the court’s appointment of
Barsz as receiver, it is waived. See Pa.R.A.P. 2119(a).



                                           - 46 -
J-A24018-15



Lachat v. Hinchcliffe, 769 A.2d 481, 487 (Pa. Super. 2001) (citations

modified).

      Appellants argue that the trial court’s order necessarily constituted a

finding of criminal contempt rather than civil contempt, and that the

proceedings that led to the finding did not provide the heightened due

process protections to which an alleged contemnor is entitled when he is

accused of criminal contempt. See generally In re Martorano, 346 A.2d

22, 27-28 (Pa. 1975).

      Appellants failed to preserve this argument. In their post-trial motion

challenging the trial court’s contempt finding, Appellants contested only the

sufficiency of the evidence to support the trial court’s determination that

they had violated numerous prior orders regarding the production of

documents to Barsz and Lund.       See Memorandum of Law in Support of

Appellants’ Motion for Post-Trial Relief, 8/20/2014, at 43-46. That argument

goes to the soundness of the trial court’s review of the evidence. It does not

challenge in any way the procedural adequacy of the contempt proceedings

relative to the particular contempt found, or to any inconsistency between

the trial court’s finding of civil contempt and the remedy it imposed upon

that finding. Thus, this issue is waived.

      Even if the issue were not waived, Appellants’ argument would fail.

Appellants present the question as one amenable to bright-line distinctions,

but the line between civil and criminal contempt is not so clear.




                                    - 47 -
J-A24018-15


      The determination of whether a particular order contemplates
      civil or criminal contempt is crucial, as each classification confers
      different and distinct procedural rights on the defendant.
      Kramer v. Kelly, 401 A.2d 799, 801 (Pa. Super. 1979). There
      is nothing inherent to a contemptuous act or refusal to act which
      classifies the act itself as “criminal” or “civil.” Diamond v.
      Diamond, 715 A.2d 1190, 1194 (Pa. Super. 1998).                  The
      distinction between criminal and civil contempt is rather a
      distinction between two permissible judicial responses to
      contumacious behavior.       Id.     These judicial responses are
      classified according to the dominant purpose of the court. Id. If
      the dominant purpose is to vindicate the dignity and authority of
      the court and to protect the interest of the general public, it is a
      proceeding for criminal contempt. Knaus v. Knaus, 127 A.2d
      669, 672 (Pa. 1956). But where the act of contempt complained
      of is the refusal to do or refrain from doing some act ordered or
      prohibited primarily for the benefit of a private party,
      proceedings to enforce compliance with the decree of the court
      are civil in nature.     Id.    The purpose of a civil contempt
      proceeding is remedial. Id. Judicial sanctions are employed to
      coerce the defendant into compliance with the court’s order, and
      in some instances, to compensate the complainant for
      losses sustained. Id.

Lachat, 769 A.2d at 487-88 (Pa. Super. 2001) (citations modified; emphasis

added).

      Among the remedies that this Court has recognized as appropriate to

civil contempt is the compensation of a complainant for his losses sustained

due to the counterparty’s non-compliance with a court order. In this case,

the sanction imposed upon the trial court’s finding of contempt was an

award of legal fees to Ciampa associated with what the trial court found to

be Appellants’ dilatory behavior and a reallocation of Barsz’s and Pund’s fees

for the same reason.    In both cases, the court’s rulings were designed to

relieve Ciampa of the burden of extra expenses associated with Appellants’



                                     - 48 -
J-A24018-15



non-compliance with trial court orders and lack of cooperation with the

court’s appointed accountants. Per Lachat, such an award, whether for past

or ongoing non-compliance, may fall within the range of civil rather than

criminal contempt.    Thus, even had Appellants preserved this argument

before the trial court, they would not be able to establish an abuse of the

trial court’s discretion under the circumstances of this case.

      J.  The trial court did not abuse its discretion in
      awarding Ciampa pre-judgment interest.

      Finally, Appellants contend that the trial court abused its discretion in

imposing pre-judgment interest upon the verdict from 2010 to 2014.         We

review an award of pre-judgment interest for an abuse of discretion. Kaiser

v. Old Republic Ins. Co., 741 A.2d 748, 755 (Pa. Super. 1999). While pre-

judgment interest is not a matter of right in equity, as it is in contract

disputes, it is available to the trial court as “an equitable remedy awarded to

an injured party at the discretion of the trial court.” Id. (quoting Somerset

Community Hosp. v. Allan By Mitchell & Assocs., 685 A.2d 141, 148

(Pa. Super. 1996)). However, discretionary pre-judgment interest is seldom

awarded:

      [Pre-judgment] interest is not the rule, but the exception and
      may be allowed only “as necessary to ensure that in the
      particular circumstances of the case, the plaintiff has been fully
      compensated.” Frank B. Bozzo, Inc. v. Electric Weld Div. of
      Fort Pitt Div. of Spang Indus., Inc., 498 A.2d 895, 899
      (Pa. Super. 1985).




                                     - 49 -
J-A24018-15



Helpin   v.     Trustees   of   Univ.   of   Penna.,   969   A.2d   601,   620-21

(Pa. Super. 2009), aff’d, 10 A.3d 267 (Pa. 2010) (citations modified).

      As noted, supra, the trial court awarded Ciampa $621,416.34 in pre-

judgment interest spanning the years 2010 to 2014.              It explained its

reasoning for doing so briefly as follows:

      The [t]rial [c]ourt cannot imagine a more appropriate case to
      exercise its equitable power to award pre-judgment interest to
      Ciampa. This matter has languished [for] years because of
      [Appellants’] dilatory conduct, especially their continued lack of
      cooperation with the [c]ourt-[a]ppointed [r]eceiver and
      [f]orensic [a]ccountant regarding document production. Eleven
      years [have] passed since the [t]rial [c]ourt rendered its verdict
      in this matter. By their own design, [Appellants] had the benefit
      of time not to pay damages to Ciampa. Therefore, the [t]rial
      [c]ourt is compelled to use the most effective tool to right the
      injustice perpetrated by [Appellants], the award of pre-judgment
      interest to Ciampa.

T.C.O. at 82.

      Appellants argue that the trial court award must be vacated because

the trial court did not specify its method for calculating the amount of pre-

judgment interest.    It identified neither the rate of interest nor whether it

was simple or compound. Brief for Appellants at 68. Appellants also argue

that the award was inequitable because it was imposed upon Appellants

“first for mounting a strenuous defense, and second for innocently failing to

satisfy the [court-appointed forensic accountant’s] inarticulate requests for

information.” Id.

      Appellants offer no case law for the latter proposition.      They also do

not direct this Court’s attention to any evidence of record supporting their

                                        - 50 -
J-A24018-15



characterization of their various failures to satisfy requests for information,

including for data that they failed to provide Barsz and Pund, but

nonetheless managed to locate and provide to Vallen, their own expert

forensic accountant.       When a party provides this Court with only minimal

legal argument and makes assertions about the record that it does not

support with a citation to where in the record such claims may be

substantiated, the issue may be deemed waived for purposes of appeal.

See Pa.R.C.P. 2119(a); Wirth v. Commonwealth, 95 A.3d 822 (Pa. 2014)

(“Where an appellate brief fails to provide any discussion of a claim with

citation to relevant authority or fails to develop the issue in any other

meaningful fashion capable of review, that claim is waived.      It is not the

obligation of an appellate court to formulate appellant’s arguments for

him.”).

       Moreover, even if Appellants provided sufficient argument to warrant

our review, it is unlikely that they would prevail. Applying a compound six-

percent interest rate21 to the core verdict of $2,301,642 over the four-year

period specified by the trial court results in pre-judgment interest of




____________________________________________


21
      The legal rate of interest that applies to, e.g., contract cases in which
the contract does not specify otherwise is six percent. See 41 P.S. § 202.
Section 202 does not specify whether the interest is simple or compound.



                                          - 51 -
J-A24018-15



$604,128, only modestly less than the $621,416.34 that the trial court

awarded.22

       Our case law suggests that interest as an element of damages should

be determined equitably where it is not compelled by contract or statute. In

Smith v. Mitchell, 616 A.2d 17 (Pa. Super. 1992), we noted that “in equity

cases, the award and rate of interest allowed is at the discretion of the

chancellor.” Id. at 21; see id. (citing cases endorsing various methods of

calculating interest other than statutory interest).   Similarly, our Supreme

Court quoted and adopted this Court’s ruling in McDermott v. McDermott,

196 A. 889 (Pa. Super. 1938), as follows:

       An examination of the cases dealing with the charge and
       allowance of interest will disclose many difficulties, but the
       decided trend of courts of law and courts of equity has been to
       break away from hard and fast rules and charge and allow
       interest in accordance with principles of equity, in order to
       accomplish justice in each particular case. . . . Unless a case be
       found, which is conclusive precedent, the safest and at the same
       time the fairest way for a court is to decide questions pertaining
       to interest according to a plain and simple consideration of
       justice and fair dealing.

Murray Hill Estates, Inc., v. Bastin, 276 A.2d 542, 545 (Pa. 1971)

(quoting McDermott, 196 A. at 890) (minor modifications for clarity). In its

opinion, the trial court spoke quite strongly in defense of its imposition of

prejudgment interest.       See T.C.O. at 82. And while it did not specify the

____________________________________________


22
     Simple interest applied to the same verdict over the same term would
be $552,394.06.



                                          - 52 -
J-A24018-15



formula that it applied to arrive at the interest it imposed, our review

confirms   that   the   final   award    barely   exceeded   the   statutory   rate

compounded annually. In light of the trial court’s assessment of the conduct

that prompted it to award prejudgment interest, which is not unjustified in

light of the record, and given the absence of any case law cited by

Appellants that is clearly to the contrary, we would not conclude that the

award was so inequitable as to require reversal.

     Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/8/2015




                                        - 53 -